Citation Nr: 1646949	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  14-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spondylolisthesis.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine disability, to include degenerative arthritis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle sprain.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include depression.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral leg disability, including of the knees.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for neuropathy of the right upper extremity.

12.  Entitlement to service connection for neuropathy of the left upper extremity.

13.  Entitlement to service connection for neuropathy of the right lower extremity. 

14.  Entitlement to service connection for neuropathy of the left lower extremity.

15.  Entitlement to service connection for bilateral hearing loss.

16.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA), from January 1969 to March 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2012 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appellant was previously represented in his appeal by an attorney, and his representative withdrew from representation in October 2015.  The appellant has since continued unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

On his April 2016 substantive appeal, on VA Form, the appellant requested a Board hearing to be held at his local regional office.  He returned a hearing option form in May 2016, specifically requesting a Board videoconference hearing.  See 38 C.F.R. § 20.703 (2016).  

With respect to his petition to reopen the claim of entitlement to service connection for spondylolisthesis, the Board notes that the appellant indicated on a July 2014 VA Form 9 that he would like to be scheduled for a Board videoconference hearing with respect that claim, and then ambiguously indicated on a subsequent August 2014 VA Form 9 that he did not want a Board hearing.  Given the ambiguity, the Board requested clarification from the appellant via an October 2016 letter.  The appellant did not respond to this request.  Nonetheless, given that several additional issues were certified to the Board in June 2016, many of which have an anatomical location contiguous to, or in close proximity to, the claimed back disability, and given the fact that appellant has requested a hearing on all issues, the Board finds that despite the wording in the October 2016 letter, the proper action at this time is to remand all issues to have a hearing scheduled.

Accordingly, the case is REMANDED for the following action:

Ensure that the appellant is scheduled for the requested videoconference Board hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



